Citation Nr: 0331900	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  98-03 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for status post retina 
repair, left eye, with buckling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On April 28, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the 
veteran was treated for a left eye 
condition by Department of the Navy, 
Weapons Support Facility, Seal Beach 
Detachment CONCORD, 10 Delta St., 
Concord, CA 94520-5100 from 1991 to the 
present; and by Kaiser Permanente, 
Parkshadelands, 320 Lennon Ln., Walnut, 
Creek, CA 94528 during the period of 
1994 to the present.  Make arrangements 
to obtain outpatient and inpatient 
treatment records, and complete 
clinical records.
The RO has made an attempt to obtain 
records from the Department of the 
Navy, Weapons Support Facility, to no 
avail.  In making an additional attempt 
to obtain these records, please be sure 
to clearly identify the veteran by name 
and identification number, and to 
indicate that the records sought are 
for treatment he received while no 
longer on active duty.

2.  Obtain the veteran's medical 
records from the VA Medical Center in 
Martinez, California for any treatment 
for left eye condition during the 
period of 1990 to the present.  Please 
obtain the following type of records: 
outpatient and any inpatient records, 
and all clinical medical records.

3.  When the above development has been 
completed, make arrangements with a VA 
medical facility for the veteran to be 
afforded an examination by an 
appropriate specialist to determine the 
nature and extent of his left eye 
disability.  All indicated tests and 
studies should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the 
examiner(s) for review.  The 
examiner(s) should address the 
following matters:
a) Summarize the medical history, 
including the onset and course, of the 
veteran's service-connected left eye 
disability.
b) Describe any current symptoms and 
manifestations attributed to his 
service-connected left eye disability.  
c) Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all left eye symptoms 
identified.
d) The examiner(s) are specifically 
requested to include careful 
consideration and analysis of all the 
veteran's left eye complaints 
including, but not limited to, 
conjunctivitis, light sensitivity, the 
appearance of moving dots across his 
line of vision, dryness, redness, 
irritation, alteration in appearance of 
the eye and eyelid or tissue around the 
eye, and any scarring, as well as 
visual acuity.
Where these manifestations are present, 
the examiner(s) are requested to 
provide an opinion as to whether it is 
as likely as not that the 
manifestations are part of the service-
connected disability or are the result 
of the inservice surgery to reattach 
the retina.
The examiner(s) are specifically 
requested to carefully measure and 
describe any scars that are the result 
of the inservice surgery, to include 
the appearance of the scar, whether it 
is painful or limits motion, and the 
size of the area covered by the scar.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





